internal_revenue_service number info release date uil attention dear date conex-154911-02 cc ita b4 this letter is in response to your inquiry dated date on behalf of your constituent as you requested we have responded directly to a copy of our letter is enclosed please call you have any questions at if sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting enclosure conex-154911-02 internal_revenue_service index no dear department of the treasury washington dc person to contact telephone number refer reply to cc ita - conex-154911-02 date date paid for attorneys fees being subject_to the alternative_minimum_tax amt has asked that i reply to your letter about the amount you you received a lump sum of dollar_figure which represented years you state that in of disability insurance benefits you paid attorneys fees of dollar_figure in connection with the receipt of the benefits however the internal_revenue_service recently informed you that the attorneys fees you paid are subject_to the amt in general under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion thus a taxpayer must include in gross_income that portion of a taxable recovery paid_by or on behalf of the taxpayer as attorneys fees in computing regular income_tax an individual taxpayer may claim miscellaneous_itemized_deductions to the extent they exceed percent of adjusted_gross_income miscellaneous_itemized_deductions are itemized_deductions that are not specifically enumerated in sec_67 because an expense of the kind you describe is an itemized_deduction but is not listed in sec_67 it is a miscellaneous itemized_deduction the congress enacted the amt sec_55 - to establish a floor for tax_liability so that a taxpayer with substantial income pays some tax regardless of the deductions exclusions and credits otherwise available under the regular income_tax s rept no 99th cong 2d sess 1986_3_cb_515 the amt is paid only to the extent that it exceeds a taxpayer’s regular income_tax in enacting the amt the congress specifically disallowed a deduction for any miscellaneous itemized_deduction in computing the amount subject_to the amt because the deduction for the attorneys fees you paid is a miscellaneous itemized conex-154911-02 deduction no deduction for the fees paid is allowed for amt purposes we are not aware of any specific legislative proposal to amend the amt provisions to allow a deduction for miscellaneous_itemized_deductions if you have any questions please call of this office at sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting cc
